452 So.2d 1119 (1984)
Mary L. LAW, Appellant,
v.
NCNB NATIONAL BANK OF FLORIDA, f/k/a Gulfstream Bank, N.A., Appellee.
No. 83-1311.
District Court of Appeal of Florida, Fourth District.
July 13, 1984.
*1120 Edward A. Marod of Gunster, Yoakley, Criser & Stewart, P.A., Palm Beach, for appellant.
John T. Morrison of Law Offices of John T. Morrison, P.A., Boca Raton, for appellee.
PER CURIAM.
By interlocutory order the trial court ordered the appellant-mortgagor to make the monthly principal payments into an interest bearing escrow account during this foreclosure proceeding. Appellant seeks reversal of that order by interlocutory appeal. Appellant contends the court is without authority to require appellant to make said payments under the facts of this case. We agree.
Florida Rule of Civil Procedure 1.600 authorizes the voluntary payment of money into the registry of the court under certain circumstances. However, it does not authorize the court to require payment of funds into the court registry without some legal justification. See 23 Am.Jur.2d, Deposits In Court, § 2; 13 Fla.Jur.2d, Courts And Judges, § 210. We find no legal justification in this case to require the mortgagor to make mortgage payments into the registry of the court pendente lite.
Accordingly, the order appealed from is reversed.
DOWNEY, BERANEK and GLICKSTEIN, JJ., concur.